Citation Nr: 0821112	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran appeared and testified at a personal hearing in 
June 2007 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A statement made by the veteran's representative at the June 
2007 hearing reflects that the veteran wishes to withdraw his 
claim of service connection for tinea versicolor.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007): 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204. 

Pursuant to 38 C.F.R. § 20.204(b), an appellant's withdrawal 
must be reduced to a writing, include the appellant's name 
and file number, and identify the issues being withdrawn, or 
state that the appeal is being withdrawn in its entirety. 
This section also provides that the withdrawal must be filed 
with the agency of original jurisdiction unless the claims 
folder has been transferred to the Board.  Further, pursuant 
to 38 C.F.R. § 20.204(c), a withdrawal of an appeal is deemed 
a withdrawal of the Notice of Disagreement and the 
Substantive Appeal.

At the June 2007 hearing, the veteran's representative stated 
that the veteran wished to withdraw his appeal for service 
connection for tinea versicolor.  This withdrawal request was 
reduced to writing in the hearing transcript.  

The Board finds that the criteria for a withdrawal of the 
veteran's claim of entitlement to service connection for 
tinea versicolor have clearly been met because the June 2007 
statement indicated the veteran's obvious desire to withdraw 
the appeal and it was reduced to a writing in the hearing 
transcript.  In addition, the hearing transcript included the 
veteran's name and file number, and, as noted above, 
identified the issue the veteran wished to withdraw.  

In light of the foregoing, the Board finds that it does not 
have jurisdiction to review the issue of entitlement to 
service connection for tinea versicolor and it is dismissed. 


ORDER

The issue of service connection for tinea versicolor is 
dismissed from this appeal.


REMAND

The veteran contends that his service-connected PTSD warrants 
an initial disability rating in excess of 30 percent.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The record indicates that the veteran had been receiving 
psychiatric care from the Vet Center in Memphis, Tennessee, 
as well as from VA medical centers in Memphis and New 
Orleans, Louisiana.  However, the claims file does not 
include any medical records subsequent to March 2006, and the 
record is not clear regarding the location or locations at 
which the veteran has obtained psychiatric treatment since 
March 2006.  The Board notes that the veteran's current 
residence is in Oklahoma City, Oklahoma, and that the veteran 
testified in June 2007 that he receives treatment at the VA 
medical center in Oklahoma City.  Therefore, since records of 
more recent treatment are critical to adjudicating this 
appeal and determining whether a staged rating is 
appropriate, any current treatment records must be obtained.  

The veteran's most recent VA examination was in June 2004.  
As staged ratings may be applicable, it is critical that the 
record contain current treatment records and that the veteran 
be scheduled for a more contemporaneous VA examination to 
determine the current severity of the veteran's PTSD. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the veteran to 
identify any psychiatric treatment or 
evaluation he has received since June 2006 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO must obtain copies of 
any records of VA treatment the veteran 
has received for psychiatric disability 
since March 2006.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD.  The examiner must explain the 
rationale for all opinions given. 

3.  Then, readjudicate the claim of 
entitlement to a higher initial rating for 
PTSD.  If the determination remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


